Exhibit 10.1

SEVERANCE AGREEMENT AND RELEASE

RECITALS

This Severance Agreement and Release (“Agreement”) is made by and between Rajesh
Vashist (“Employee”) and Ikanos Communications (“Company”) (collectively
referred to as the “Parties”):

WHEREAS, Employee was employed by the Company;

WHEREAS, the Company and Employee entered into a Employee Inventions and
Proprietary Rights Assignment Agreement (the “Confidentiality Agreement”);

WHEREAS, WHEREAS, the Company granted Employee options to purchase the Company’s
common stock (the “Options”) under one or several of the Company’s stock option
plans (the “Plans”) and each such Option is evidenced by an option agreement
executed by Employee and the Company (the “Option Agreements”)

WHEREAS, the Company and Employee entered into the Vashist Employment Agreement
dated August 31, 2005 (the “Employment Agreement”);

WHEREAS, Employee’s employment with Company and status as a member of the Board
of Directors terminated on October 24, 2006 (the “Termination Date”);

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with, or separation from, the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS


1.             RESIGNATION FROM THE BOARD OF DIRECTORS.  EMPLOYEE HEREBY RESIGNS
AS A MEMBER OF THE COMPANY’S BOARD OF DIRECTORS EFFECTIVE AS OF THE TERMINATION
DATE.


2.             CONSIDERATION.


(A)           SEVERANCE.  PURSUANT TO THE TERMS OF THE EMPLOYMENT AGREEMENT,
UPON THE EFFECTIVE DATE OF THIS AGREEMENT, EMPLOYEE WILL BE ENTITLED TO THE
SEVERANCE PAYMENTS AND BENEFITS SET FORTH IN SECTION 7(A) OF THE EMPLOYMENT
AGREEMENT; PROVIDED, HOWEVER, THAT (I) THE PARTIES AGREE THAT IN PARTIAL
CONSIDERATION FOR THE PARTIES ENTERING INTO THE CONSULTING AGREEMENT AND THE
CONSIDERATION TO BE PROVIDED THEREUNDER AS SET FORTH IN SECTION 2(B), (1) THE
AMOUNT OF THE SEVERANCE PAYMENT TO BE PROVIDED UNDER CLAUSE (B) OF SECTION 7(A)
OF THE EMPLOYMENT AGREEMENT RELATING TO THE TARGET BONUS WILL EQUAL $67,000,
WHICH WILL BE PAID AT THE TIMES AND IN THE MANNER SET FORTH IN


--------------------------------------------------------------------------------





CLAUSE (II) BELOW, AND (2) THE PROVISION OF CONTINUING BENEFITS UNDER THE
BENEFIT PLANS (AS DEFINED IN THE EMPLOYMENT AGREEMENT) UNDER CLAUSE (E) OF
SECTION 7(A) OF THE EMPLOYMENT AGREEMENT WILL COMMENCE FOLLOWING THE TERMINATION
OF THE CONSULTING AGREEMENT, (II) THE SEVERANCE PAYMENTS TO BE MADE PURSUANT TO
CLAUSES (A) AND (B) OF SECTION 7(A) OF THE EMPLOYMENT AGREEMENT WILL BE PAID IN
EQUAL INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL POLICIES
COMMENCING WITH THE FIRST PAY DATE ON OR AFTER JANUARY 1, 2007 AND COMPLETING ON
THE LAST PAY DATE PRIOR TO MARCH 15, 2007, AND (III) EMPLOYEE WILL HAVE THE
RIGHT AT ANY TIME PRIOR TO JANUARY 1, 2007 TO DESIGNATE AN EXERCISE SCHEDULE
WITH RESPECT TO ANY UNEXERCISED OPTIONS TO PURCHASE COMPANY COMMON STOCK,
PROVIDED SUCH ELECTION MAY NOT PROVIDE FOR EXERCISE OF ANY SUCH OPTION BEYOND
OCTOBER 24, 2007.  FOR PURPOSES OF CLARIFICATION, THE PARTIES ACKNOWLEDGE THAT
THE ONE YEAR PERIOD IN WHICH EMPLOYEE WILL HAVE TO EXERCISE HIS OUTSTANDING
STOCK OPTIONS OR SIMILAR RIGHTS TO ACQUIRE COMPANY COMMON STOCK UNDER CLAUSE (D)
OF SECTION 7(A) OF THE EMPLOYMENT AGREEMENT WILL COMMENCE ON THE TERMINATION
DATE AND ALL OF EXECUTIVE’S EQUITY AWARDS GRANTED BY THE COMPANY WILL CEASE
VESTING AS OF TERMINATION DATE, EXCEPT AS SET FORTH IN THE CONSULTING AGREEMENT,
AND ANY UNVESTED PORTION OF THE EMPLOYEE’S EQUITY AWARDS (AFTER TAKING INTO
ACCOUNT ANY ACCELERATION OF VESTING SET FORTH IN THE CONSULTING AGREEMENT) WILL
TERMINATE EFFECTIVE AS OF THE TERMINATION DATE AND EMPLOYEE WILL HAVE NO FURTHER
RIGHTS WITH RESPECT THERETO.


(B)           CONSULTING.  COMMENCING ON THE TERMINATION DATE AND SUBJECT TO
THIS AGREEMENT BECOMING EFFECTIVE (AS SET FORTH IN SECTION 24), EMPLOYEE WILL
MAKE HIMSELF AVAILABLE TO SERVE AS A CONSULTANT TO THE COMPANY THROUGH DECEMBER
31, 2006, PURSUANT TO THE WRITTEN CONSULTING AGREEMENT (THE “CONSULTING
AGREEMENT”), ATTACHED HERETO AS EXHIBIT A.


3.             CONFIDENTIAL INFORMATION AND NON-SOLICITATION.  EMPLOYEE WILL
CONTINUE TO MAINTAIN THE CONFIDENTIALITY OF ALL CONFIDENTIAL AND PROPRIETARY
INFORMATION OF THE COMPANY AND WILL CONTINUE TO COMPLY WITH THE TERMS AND
CONDITIONS OF THE CONFIDENTIALITY AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY,
INCLUDING, WITHOUT LIMITATION, THE NON-SOLICITATION PROVISIONS OF SECTION 14 OF
THE CONFIDENTIALITY AGREEMENT.  EMPLOYEE WILL RETURN ALL OF THE COMPANY’S
PROPERTY AND CONFIDENTIAL AND PROPRIETARY INFORMATION IN HIS POSSESSION TO THE
COMPANY ON THE EFFECTIVE DATE OF THIS AGREEMENT.


4.             PAYMENT OF SALARY.  EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT THE
COMPANY HAS PAID ALL SALARY, WAGES, BONUSES, ACCRUED VACATION, COMMISSIONS AND
ANY AND ALL OTHER BENEFITS DUE TO EMPLOYEE ONCE THE ABOVE NOTED PAYMENTS AND
BENEFITS ARE RECEIVED.


5.             RELEASE OF CLAIMS. EMPLOYEE AGREES THAT THE FOREGOING
CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS OWED
TO EMPLOYEE BY THE COMPANY AND ITS OFFICERS, MANAGERS, SUPERVISORS, AGENTS AND
EMPLOYEES.  EMPLOYEE, ON HIS OWN BEHALF, AND ON BEHALF OF HIS RESPECTIVE HEIRS,
FAMILY MEMBERS, EXECUTORS, AGENTS, AND ASSIGNS, HEREBY FULLY AND FOREVER
RELEASES THE COMPANY AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, INVESTORS,
SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR
AND SUCCESSOR CORPORATIONS, AND ASSIGNS (THE “RELEASEES”), FROM, AND AGREE NOT
TO SUE CONCERNING, ANY CLAIM, DUTY, OBLIGATION OR CAUSE OF ACTION RELATING TO
ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, THAT EMPLOYEE MAY POSSESS ARISING FROM ANY OMISSIONS, ACTS OR FACTS
THAT HAVE OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS AGREEMENT
INCLUDING, WITHOUT LIMITATION:

2


--------------------------------------------------------------------------------





(A)           ANY AND ALL CLAIMS RELATING TO OR ARISING FROM EMPLOYEE’S
EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND THE TERMINATION OF THAT
RELATIONSHIP;


(B)           ANY AND ALL CLAIMS RELATING TO, OR ARISING FROM, EMPLOYEE’S RIGHT
TO PURCHASE, OR ACTUAL PURCHASE OF SHARES OF STOCK OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS FOR FRAUD, MISREPRESENTATION, BREACH OF FIDUCIARY
DUTY, BREACH OF DUTY UNDER APPLICABLE STATE CORPORATE LAW, AND SECURITIES FRAUD
UNDER ANY STATE OR FEDERAL LAW;


(C)           ANY AND ALL CLAIMS UNDER THE LAW OF ANY JURISDICTION INCLUDING,
BUT NOT LIMITED TO, WRONGFUL DISCHARGE OF EMPLOYMENT; CONSTRUCTIVE DISCHARGE
FROM EMPLOYMENT; TERMINATION IN VIOLATION OF PUBLIC POLICY; DISCRIMINATION;
HARASSMENT; RETALIATION; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF
A COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; PROMISSORY
ESTOPPEL; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT
OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR BUSINESS PRACTICES;
DEFAMATION; LIBEL; SLANDER; NEGLIGENCE; PERSONAL INJURY; ASSAULT; BATTERY;
INVASION OF PRIVACY; FALSE IMPRISONMENT; AND CONVERSION;


(D)           ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, OLDER WORKERS BENEFIT PROTECTION
ACT; THE FAMILY AND MEDICAL LEAVE ACT; THE CALIFORNIA FAMILY RIGHTS ACT; THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE CALIFORNIA LABOR CODE,
INCLUDING, BUT NOT LIMITED TO CALIFORNIA LABOR CODE SECTIONS 1400-1408;


(E)           ANY AND ALL CLAIMS FOR VIOLATION OF THE FEDERAL, OR ANY STATE,
CONSTITUTION;


(F)            ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;


(G)           ANY CLAIM FOR ANY LOSS, COST, DAMAGE, OR EXPENSE ARISING OUT OF
ANY DISPUTE OVER THE NON-WITHHOLDING OR OTHER TAX TREATMENT OF ANY OF THE
PROCEEDS RECEIVED BY EMPLOYEE AS A RESULT OF THIS AGREEMENT; AND


(H)           ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

The Company and Employee agree that the release set forth in this section will
be and remain in effect in all respects as a complete general release as to the
matters released.  Notwithstanding the previous sentence, the Parties agree that
Employee will continue to be covered by the terms and conditions of the
Indemnification Agreement entered into between Employee and the Company (the
“Indemnity Agreement”) and the terms of the Company’s D&O insurance policy for
claims against Employee that arise out of matters or events that occurred prior
to the Termination Date.  This release does not extend to any severance benefits
due Employee under the Employment Agreement or any rights to indemnification
Employee may have under the Indemnification Agreement or the Company’s D&O
insurance policy.

3


--------------------------------------------------------------------------------





6.             ACKNOWLEDGEMENT OF WAIVER OF CLAIMS UNDER ADEA.  EMPLOYEE
ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND THAT THIS WAIVER AND
RELEASE IS KNOWING AND VOLUNTARY.  EMPLOYEE AND THE COMPANY AGREE THAT THIS
WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER
ADEA AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT THE
CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE AGREEMENT IS IN ADDITION TO
ANYTHING OF VALUE TO WHICH EMPLOYEE WAS ALREADY ENTITLED.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS WRITING THAT:


(A)           HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT;


(B)           HE HAS UP TO TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS
AGREEMENT;


(C)           HE HAS SEVEN (7) DAYS FOLLOWING HIS EXECUTION OF THIS AGREEMENT TO
REVOKE THIS AGREEMENT;


(D)           THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THE REVOCATION PERIOD
HAS EXPIRED; AND,


(E)           NOTHING IN THIS AGREEMENT PREVENTS OR PRECLUDES EMPLOYEE FROM
CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF THE VALIDITY OF THIS
WAIVER UNDER THE ADEA, NOR DOES IT IMPOSE ANY CONDITION PRECEDENT, PENALTIES OR
COSTS FOR DOING SO, UNLESS SPECIFICALLY AUTHORIZED BY FEDERAL LAW.


7.             CIVIL CODE SECTION 1542.  THE PARTIES REPRESENT THAT THEY ARE NOT
AWARE OF ANY CLAIM BY EITHER OF THEM OTHER THAN THE CLAIMS THAT ARE RELEASED BY
THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT HE HAD THE OPPORTUNITY TO SEEK THE
ADVICE OF LEGAL COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL
CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


8.             NO PENDING OR FUTURE LAWSUITS.  EMPLOYEE REPRESENTS THAT HE HAS
NO LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS NAME, OR ON BEHALF OF ANY OTHER
PERSON OR ENTITY, AGAINST THE COMPANY OR ANY OTHER PERSON OR ENTITY REFERRED TO
HEREIN.  EMPLOYEE ALSO REPRESENTS THAT HE DOES NOT INTEND TO BRING ANY CLAIMS ON
HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY AGAINST THE COMPANY OR
ANY OTHER PERSON OR ENTITY REFERRED TO HEREIN.


9.             NO COOPERATION.  EMPLOYEE AGREES HE WILL NOT ACT IN ANY MANNER
THAT MIGHT DAMAGE THE BUSINESS OF THE COMPANY.  EMPLOYEE AGREES THAT HE WILL NOT
COUNSEL OR ASSIST ANY ATTORNEYS OR

4


--------------------------------------------------------------------------------





THEIR CLIENTS IN THE PRESENTATION OR PROSECUTION OF ANY DISPUTES, DIFFERENCES,
GRIEVANCES, CLAIMS, CHARGES, OR COMPLAINTS BY ANY THIRD PARTY AGAINST THE
COMPANY AND/OR ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, REPRESENTATIVE,
SHAREHOLDER OR ATTORNEY OF THE COMPANY, UNLESS UNDER A SUBPOENA OR OTHER COURT
ORDER TO DO SO.  EMPLOYEE FURTHER AGREES BOTH TO IMMEDIATELY NOTIFY THE COMPANY
UPON RECEIPT OF ANY COURT ORDER, SUBPOENA, OR ANY LEGAL DISCOVERY DEVICE THAT
SEEKS OR MIGHT REQUIRE THE DISCLOSURE OR PRODUCTION OF THE EXISTENCE OR TERMS OF
THIS AGREEMENT, AND TO FURNISH, WITHIN THREE (3) BUSINESS DAYS OF ITS RECEIPT, A
COPY OF SUCH SUBPOENA OR LEGAL DISCOVERY DEVICE TO THE COMPANY.


10.           NON-DISPARAGEMENT.  EMPLOYEE AGREES TO REFRAIN FROM ANY
DEFAMATION, LIBEL OR SLANDER OF THE RELEASEES OR TORTIOUS INTERFERENCE WITH THE
CONTRACTS AND RELATIONSHIPS OF THE RELEASEES.  ALL INQUIRIES BY POTENTIAL FUTURE
EMPLOYERS OF EMPLOYEE WILL BE DIRECTED TO THE VICE PRESIDENT OF HUMAN RESOURCES
OF THE COMPANY.  UPON INQUIRY, THE COMPANY WILL ONLY STATE THE FOLLOWING:
EMPLOYEE’S LAST POSITION AND DATES OF EMPLOYMENT


11.           NO ADMISSION OF LIABILITY.  THE PARTIES UNDERSTAND AND ACKNOWLEDGE
THAT THIS AGREEMENT CONSTITUTES A COMPROMISE AND SETTLEMENT OF DISPUTED CLAIMS. 
NO ACTION TAKEN BY THE PARTIES HERETO, OR EITHER OF THEM, EITHER PREVIOUSLY OR
IN CONNECTION WITH THIS AGREEMENT WILL BE DEEMED OR CONSTRUED TO BE: (A) AN
ADMISSION OF THE TRUTH OR FALSITY OF ANY CLAIMS HERETOFORE MADE OR (B) AN
ACKNOWLEDGMENT OR ADMISSION BY EITHER PARTY OF ANY FAULT OR LIABILITY WHATSOEVER
TO THE OTHER PARTY OR TO ANY THIRD PARTY.


12.           NO KNOWLEDGE OF WRONGDOING.  EMPLOYEE REPRESENTS THAT HE HAS NO
KNOWLEDGE OF ANY WRONGDOING INVOLVING IMPROPER OR FALSE CLAIMS AGAINST A FEDERAL
OR STATE GOVERNMENTAL AGENCY, OR ANY OTHER WRONGDOING THAT INVOLVES EMPLOYEE OR
OTHER PRESENT OR FORMER COMPANY EMPLOYEES.


13.           COSTS.  THE PARTIES WILL EACH BEAR THEIR OWN COSTS, EXPERT FEES,
ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION WITH THIS AGREEMENT.


14.           INDEMNIFICATION.  EMPLOYEE AGREED TO INDEMNIFY AND HOLD HARMLESS
THE COMPANY FROM AND AGAINST ANY AND ALL LOSS, COSTS, DAMAGES OR EXPENSES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES OR EXPENSES INCURRED BY THE
COMPANY ARISING OUT OF THE BREACH OF THIS AGREEMENT BY EMPLOYEE, OR FROM ANY
FALSE REPRESENTATION MADE HEREIN BY EMPLOYEE, OR FROM ANY ACTION OR PROCEEDING
WHICH MAY BE COMMENCED, PROSECUTED OR THREATENED BY EMPLOYEE OR FOR EMPLOYEE’S
BENEFIT, UPON EMPLOYEE’S INITIATIVE, OR WITH EMPLOYEE’S AID OR APPROVAL,
CONTRARY TO THE PROVISIONS OF THIS AGREEMENT.  EMPLOYEE FURTHER AGREES THAT IN
ANY SUCH ACTION OR PROCEEDING, THIS AGREEMENT MAY BE PLED BY THE COMPANY AS A
COMPLETE DEFENSE, OR MAY BE ASSERTED BY WAY OF COUNTERCLAIM OR CROSS-CLAIM.


15.           ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF, OR RELATING TO, THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND
ANY OF THE MATTERS HEREIN RELEASED, WILL BE SUBJECT TO BINDING ARBITRATION IN
SANTA CLARA COUNTY BEFORE THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES.  THE PARTIES AGREE
THAT THE PREVAILING PARTY IN ANY ARBITRATION WILL BE ENTITLED TO INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. 
THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION WILL BE AWARDED
ITS REASONABLE ATTORNEYS’ FEES AND COSTS.  THE PARTIES HEREBY AGREE TO WAIVE
THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A
JUDGE OR JURY.  THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING
INJUNCTIVE RELIEF (OR ANY OTHER

5


--------------------------------------------------------------------------------





PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO EMPLOYEE’S OBLIGATIONS UNDER THIS
AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.


16.           AUTHORITY.  THE COMPANY REPRESENTS AND WARRANTS THAT THE
UNDERSIGNED HAS THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY AND TO BIND THE
COMPANY AND ALL WHO MAY CLAIM THROUGH IT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS THE CAPACITY TO ACT ON
HIS OWN BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM THROUGH HIM TO BIND THEM TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  EACH PARTY WARRANTS AND REPRESENTS
THAT THERE ARE NO LIENS OR CLAIMS OF LIEN OR ASSIGNMENTS IN LAW OR EQUITY OR
OTHERWISE OF OR AGAINST ANY OF THE CLAIMS OR CAUSES OF ACTION RELEASED HEREIN.


17.           NO REPRESENTATIONS.  EACH PARTY REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ AND UNDERSTANDS
THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT.  NEITHER PARTY HAS
RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE OTHER PARTY HERETO
WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.


18.           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR
IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION SO LONG AS THE REMAINING PROVISIONS REMAIN INTELLIGIBLE AND CONTINUE
TO REFLECT THE ORIGINAL INTENT OF THE PARTIES.


19.           ENTIRE AGREEMENT. THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE COMPANY AND EMPLOYEE CONCERNING THE SUBJECT MATTER
OF THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, AND SUPERSEDES
AND REPLACES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES
CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH
THE COMPANY, WITH THE EXCEPTION OF THE CONFIDENTIALITY AGREEMENT, THE PLANS, THE
OPTION AGREEMENTS, SECTIONS 7 AND 8 OF THE EMPLOYMENT AGREEMENTS AND THE
CONSULTING AGREEMENT.


20.           NO WAIVER.  THE FAILURE OF ANY PARTY TO INSIST UPON THE
PERFORMANCE OF ANY OF THE TERMS AND CONDITIONS IN THIS AGREEMENT, OR THE FAILURE
TO PROSECUTE ANY BREACH OF ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT,
WILL NOT BE CONSTRUED THEREAFTER AS A WAIVER OF ANY SUCH TERMS OR CONDITIONS. 
THIS ENTIRE AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT AS IF NO SUCH
FORBEARANCE OR FAILURE OF PERFORMANCE HAD OCCURRED.


21.           NO ORAL MODIFICATION.  ANY MODIFICATION OR AMENDMENT OF THIS
AGREEMENT, OR ADDITIONAL OBLIGATION ASSUMED BY EITHER PARTY IN CONNECTION WITH
THIS AGREEMENT, WILL BE EFFECTIVE ONLY IF PLACED IN WRITING AND SIGNED BY BOTH
PARTIES OR BY AUTHORIZED REPRESENTATIVES OF EACH PARTY.


22.           GOVERNING LAW.  THIS AGREEMENT WILL BE DEEMED TO HAVE BEEN
EXECUTED AND DELIVERED WITHIN THE STATE OF CALIFORNIA, AND IT WILL BE CONSTRUED,
INTERPRETED, GOVERNED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  TO THE EXTENT THAT
EITHER PARTY SEEKS INJUNCTIVE RELIEF IN ANY COURT HAVING JURISDICTION FOR ANY
CLAIM RELATING TO THE ALLEGED MISUSE OR MISAPPROPRIATION OF TRADE SECRETS OR
CONFIDENTIAL OR PROPRIETARY INFORMATION, EACH PARTY HEREBY CONSENTS TO PERSONAL
AND EXCLUSIVE JURISDICTION AND VENUE IN THE STATE AND FEDERAL COURTS OF THE
STATE OF CALIFORNIA.

6


--------------------------------------------------------------------------------





23.           ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER PARTY BRINGS AN ACTION
TO ENFORCE OR EFFECT ITS RIGHTS UNDER THIS AGREEMENT, THE PREVAILING PARTY WILL
BE ENTITLED TO RECOVER ITS COSTS AND EXPENSES, INCLUDING THE COSTS OF MEDIATION,
ARBITRATION, LITIGATION, COURT FEES, PLUS REASONABLE ATTORNEYS’ FEES, INCURRED
IN CONNECTION WITH SUCH AN ACTION.


24.           EFFECTIVE DATE.  THIS AGREEMENT IS EFFECTIVE AFTER IT HAS BEEN
SIGNED BY BOTH PARTIES AND AFTER SEVEN (7) DAYS HAVE PASSED SINCE EMPLOYEE HAS
SIGNED THE AGREEMENT (THE “EFFECTIVE DATE”), UNLESS REVOKED BY EMPLOYEE WITHIN
SEVEN (7) DAYS AFTER THE DATE THE AGREEMENT WAS SIGNED BY EMPLOYEE.


25.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND
EACH COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND WILL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.


26.           VOLUNTARY EXECUTION OF AGREEMENT.  THIS AGREEMENT IS EXECUTED
VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE ON THE PART OR BEHALF OF
THE PARTIES HERETO, WITH THE FULL INTENT OF RELEASING ALL CLAIMS.  THE PARTIES
ACKNOWLEDGE THAT:


(A)           THEY HAVE READ THIS AGREEMENT;


(B)           THEY HAVE BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND
EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THEIR OWN CHOICE OR THAT THEY
HAVE VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;


(C)           THEY UNDERSTAND THE TERMS AND CONSEQUENCES OF THIS AGREEMENT AND
OF THE RELEASES IT CONTAINS; AND


(D)           THEY ARE FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS
AGREEMENT.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

IKANOS COMMUNICATIONS

 

 

Dated: October 24, 2006

By

/s/ G. Venkatesh

 

 

 

G. Venkatesh

 

 

Executive Chairman of the Board of Directors of

 

 

Ikanos Communications, Inc.

 

 

 

 

 

RAJESH VASHIST, an individual

 

 

 

 

Dated: October 24, 2006

/s/ Rajesh Vashist

 

 

Rajesh Vashist

 

7


--------------------------------------------------------------------------------